
	

113 HR 3846 : United States Customs and Border Protection Authorization Act
U.S. House of Representatives
2014-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS2d Session
		H. R. 3846
		IN THE SENATE OF THE UNITED STATES
		July 29, 2014Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To provide for the authorization of border, maritime, and transportation security responsibilities
			 and functions in the Department of Homeland Security and the establishment
			 of United States Customs and Border Protection, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the United States Customs and Border Protection Authorization Act.
		2.Establishment of United States Customs and Border Protection
			(a)In generalSection 411 of the Homeland Security Act of 2002 (6 U.S.C. 211) is amended to read as follows:
				
					411.Establishment of United States Customs and Border Protection; Commissioner, Deputy Commissioner,
			 and operational offices
						(a)In generalThere is established in the Department an agency to be known as United States Customs and Border
			 Protection.
						(b)Commissioner of United States Customs and Border ProtectionThere shall be at the head of United States Customs and Border Protection a Commissioner of United
			 States Customs and Border Protection (in this section referred to as the Commissioner), who shall be appointed by the President, by and with the advice and consent of the Senate.
						(c)DutiesThe Commissioner shall—
							(1)ensure the interdiction of persons and goods illegally entering or exiting the United States;
							(2)facilitate and expedite the flow of legitimate travelers and trade;
							(3)detect, respond to, and interdict terrorists, drug smugglers and traffickers, human smugglers and
			 traffickers, and other persons who may undermine the security of the
			 United States, in cases in which such persons are entering, or have
			 recently entered, the United States;
							(4)safeguard the borders of the United States to protect against the entry of dangerous goods;
							(5)oversee the functions of the Office of International Trade established under section 402 of the
			 Security and Accountability for Every Port Act of 2006 (19 U.S.C. 2072; Public Law 109–347);
							(6)enforce and administer all customs laws of the United States, including the Tariff Act of 1930;
							(7)enforce and administer all immigration laws, as such term is defined in paragraph (17) of section
			 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)), as necessary for the inspection, processing, and admission of persons who seek to enter or
			 depart the United States, and as necessary to ensure the detection,
			 interdiction, removal, departure from the United States, short-term
			 detention, and transfer of persons unlawfully entering, or who have
			 recently unlawfully entered, the United States, in coordination with
			 United States Immigration and Customs Enforcement and United States
			 Citizenship and Immigration Services;
							(8)develop and implement screening and targeting capabilities, including the screening, reviewing,
			 identifying, and prioritizing of passengers and cargo across all
			 international modes of transportation, both inbound and outbound;
							(9)enforce and administer the laws relating to agricultural import and entry inspection referred to in
			 section 421;
							(10)in coordination with the Secretary, deploy technology to collect the data necessary for the
			 Secretary to administer the biometric entry and exit data system pursuant
			 to section 7208 of the Intelligence Reform and Terrorism Prevention Act of
			 2004 (8 U.S.C. 1365b);
							(11)In coordination with the Under Secretary for Management of the Department, ensure United States
			 Customs and Border Protection complies with Federal law, the Federal
			 Acquisition Regulation, and the Department’s acquisition management
			 directives for major acquisition programs of United States Customs and
			 Border Protection;
							(12)enforce and administer—
								(A)the Container Security Initiative program under section 205 of the Security and Accountability for
			 Every Port Act of 2006 (6 U.S.C. 945; Public Law 109–347); and
								(B)the Customs-Trade Partnership Against Terrorism program under sections 211 through 223 of such Act
			 (6 U.S.C. 961-973);
								(13)establish the standard operating procedures described in subsection (k);
							(14)carry out the training required under subsection (l); and
							(15)carry out other duties and powers prescribed by law or delegated by the Secretary.
							(d)Deputy CommissionerThere shall be in United States Customs and Border Protection a Deputy Commissioner who shall
			 assist the Commissioner in the management of United States Customs and
			 Border Protection.
						(e)United States Border Patrol
							(1)In generalThere is established in United States Customs and Border Protection the United States Border
			 Patrol.
							(2)ChiefThere shall be at the head of the United States Border Patrol a Chief, who shall be a uniformed law
			 enforcement officer chosen from the ranks of the United States Border
			 Patrol and who shall report to the Commissioner.
							(3)DutiesThe United States Border Patrol shall—
								(A)serve as the law enforcement office of United States Customs and Border Protection with primary
			 responsibility for interdicting persons attempting to illegally enter or
			 exit the United States or goods being illegally imported to or exported
			 from the United States at a place other than a designated port of entry;
								(B)deter and prevent illegal entry of terrorists, terrorist weapons, persons, and contraband; and
								(C)carry out other duties and powers prescribed by the Commissioner.
								(f)Office of Air and Marine Operations
							(1)In generalThere is established in United States Customs and Border Protection an Office of Air and Marine
			 Operations.
							(2)Assistant commissionerThere shall be at the head of the Office of Air and Marine Operations an Assistant Commissioner,
			 who shall report to the Commissioner.
							(3)DutiesThe Office of Air and Marine Operations shall—
								(A)serve as the law enforcement office within United States Customs and Border Protection with primary
			 responsibility to detect, interdict, and prevent acts of terrorism and the
			 unlawful movement of people, illicit drugs, and other contraband across
			 the borders of the United States in the air and maritime environment;
								(B)oversee the acquisition, maintenance, and operational use of United States Customs and Border
			 Protection integrated air and marine forces;
								(C)provide aviation and marine support for other Federal, State, and local law enforcement agency
			 needs, as appropriate; and
								(D)carry out other duties and powers prescribed by the Commissioner.
								(g)Office of Field Operations
							(1)In generalThere is established in United States Customs and Border Protection an Office of Field Operations.
							(2)Assistant commissionerThere shall be at the head of the Office of Field Operations an Assistant Commissioner, who shall
			 report to the Commissioner.
							(3)DutiesThe Office of Field Operations shall coordinate the enforcement activities of United States Customs
			 and Border Protection at United States air, land, and sea ports of entry
			 to—
								(A)deter and prevent terrorists and terrorist weapons from entering the United States at such ports of
			 entry;
								(B)conduct inspections at such ports of entry to safeguard the United States from terrorism and
			 illegal entry of persons;
								(C)prevent illicit drugs, agricultural pests, and contraband from entering the United States;
								(D)in coordination with the Commissioner, facilitate and expedite the flow of legitimate travelers and
			 trade;
								(E)administer the National Targeting Center established under paragraph (4); and
								(F)carry out other duties and powers prescribed by the Commissioner.
								(4)National Targeting Center
								(A)In generalThere is established in the Office of Field Operations a National Targeting Center.
								(B)Executive DirectorThere shall be at the head of the National Targeting Center an Executive Director, who shall report
			 to the Assistant Commissioner of the Office of Field Operations.
								(C)DutiesThe National Targeting Center shall—
									(i)serve as the primary forum for targeting operations within United States Customs and Border
			 Protection to collect and analyze traveler and cargo information in
			 advance of arrival in the United States;
									(ii)identify, review, and target travelers and cargo for examination;
									(iii)coordinate the examination of entry and exit of travelers and cargo; and
									(iv)carry out other duties and powers prescribed by the Assistant Commissioner.
									(5)Annual report on staffingNot later than 30 days after the date of the enactment of this section and annually thereafter, the
			 Assistant Commissioner shall submit to the appropriate congressional
			 committees a report on the staffing model for the Office of Field
			 Operations, including information on how many supervisors, front-line
			 United States Customs and Border Protection officers, and support
			 personnel are assigned to each Field Office and port of entry.
							(h)Office of Intelligence and Investigative Liaison
							(1)In generalThere is established in United States Customs and Border Protection an Office of Intelligence and
			 Investigative Liaison.
							(2)Assistant CommissionerThere shall be at the head of the Office of Intelligence and Investigative Liaison an Assistant
			 Commissioner, who shall report to the Commissioner.
							(3)DutiesThe Office of Intelligence and Investigative Liaison shall—
								(A)develop, provide, coordinate, and implement intelligence capabilities into a cohesive intelligence
			 enterprise to support the execution of the United States Customs and
			 Border Protection duties and responsibilities;
								(B)collect and analyze advance traveler and cargo information;
								(C)establish, in coordination with the Chief Intelligence Officer of the Department, as appropriate,
			 intelligence-sharing relationships with Federal, State, local, and tribal
			 agencies and intelligence agencies; and
								(D)carry out other duties and powers prescribed by the Commissioner.
								(i)Office of International Affairs
							(1)In generalThere is established in United States Customs and Border Protection an Office of International
			 Affairs.
							(2)Assistant CommissionerThere shall be at the head of the Office of International Affairs an Assistant Commissioner, who
			 shall report to the Commissioner.
							(3)DutiesThe Office of International Affairs, in collaboration with the Office of International Affairs of
			 the Department, shall—
								(A)coordinate and support United States Customs and Border Protection’s foreign initiatives, policies,
			 programs, and activities;
								(B)coordinate and support United States Customs and Border Protection’s personnel stationed abroad;
								(C)maintain partnerships and information sharing agreements and arrangements with foreign governments,
			 international organizations, and United States agencies in support of
			 United States Customs and Border Protection duties and responsibilities;
								(D)provide necessary capacity building, training, and assistance to foreign border control agencies to
			 strengthen global supply chain and travel security;
								(E)coordinate mission support services to sustain United States Customs and Border Protection’s global
			 activities;
								(F)coordinate, in collaboration with the Office of Policy of the Department, as appropriate, United
			 States Customs and Border Protection’s engagement in international
			 negotiations; and
								(G)carry out other duties and powers prescribed by the Commissioner.
								(j)Office of Internal Affairs
							(1)In generalThere is established in United States Customs and Border Protection an Office of Internal Affairs.
							(2)Assistant CommissionerThere shall be at the head of the Office of Internal Affairs an Assistant Commissioner, who shall
			 report to the Commissioner.
							(3)DutiesThe Office of Internal Affairs shall—
								(A)investigate criminal and administrative matters and misconduct by officers, agents, and other
			 employees of United States Customs and Border Protection;
								(B)perform investigations of United States Customs and Border Protection applicants and periodic
			 reinvestigations (in accordance with section 3001 of the Intelligence
			 Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341; Public Law 108–458)) of officers, agents, and other employees of United States Custom and Border Protection,
			 including investigations to determine suitability for employment and
			 eligibility for access to classified information;
								(C)conduct polygraph examinations in accordance with section 3(1) of the Anti-Border Corruption Act of
			 2010 (Public Law 111–376);
								(D)perform inspections of United States Customs and Border Protection programs, operations, and
			 offices;
								(E)conduct risk-based covert testing of United States Customs and Border Protection operations,
			 including for nuclear and radiological risks;
								(F)manage integrity of United States Customs and Border Protection counter-intelligence operations,
			 including conduct of counter-intelligence investigations;
								(G)conduct research and analysis regarding misconduct of officers, agents, and other employees of
			 United States Customs and Border Protection; and
								(H)carry out other duties and powers prescribed by the Commissioner.
								(k)Standard operating procedures
							(1)In generalThe Commissioner shall establish—
								(A)standard operating procedures for searching, reviewing, retaining, and sharing information
			 contained in communication, electronic, or digital devices encountered by
			 United States Customs and Border Protection personnel at United States
			 ports of entry;
								(B)standard use of force procedures officers and agents of United States Customs and Border Protection
			 may employ in the execution of their duties, including the use of deadly
			 force and procedures for deescalating confrontations, where possible;
								(C)a uniform, standardized, and publically-available procedure for processing and investigating
			 complaints against officers, agents, and employees of United States
			 Customs and Border Protection for violations of professional conduct,
			 including the timely disposition of complaints and a written notification
			 to the complainant of the status or outcome, as appropriate, of the
			 related investigation, in accordance with section 552a of title 5, United States Code (commonly referred to as the Privacy Act or the Privacy Act of 1974);
								(D)an internal, uniform reporting mechanism regarding incidents involving the use of deadly force by
			 an officer or agent of United States Customs and Border Protection,
			 including an evaluation of the degree to which the procedures required
			 under subparagraph (B) were followed; and
								(E)standard operating procedures, acting through the Assistant Commissioner for Air and Marine
			 Operations and in coordination with the Office of Civil Rights and Civil
			 Liberties and the Office of Privacy of the Department, to provide command,
			 control, communication, surveillance, and reconnaissance assistance
			 through the use of unmanned aerial systems, including the establishment
			 of—
									(i)a process for other Federal, State, and local law enforcement agencies to submit mission requests;
									(ii)a formal procedure to determine whether to approve or deny such a mission request;
									(iii)a formal procedure to determine how such mission requests are prioritized and coordinated;
									(iv)a process for establishing agreements with other Federal, State, and local law enforcement agencies
			 regarding reimbursement for such mission costs; and
									(v)a process regarding the protection and privacy of data and images collected by United States
			 Customs and Border Protection through the use of unmanned aerial systems.
									(2)Requirements regarding certain notificationsThe standard operating procedures established pursuant to subparagraph (A) of paragraph (1) shall
			 require—
								(A)in the case of a search of information conducted on an electronic device by United States Customs
			 and Border Protection personnel, the Commissioner to notify the individual
			 subject to such search of the purpose and authority for such search, and
			 how such individual may obtain information on reporting concerns about
			 such search; and
								(B)in the case of information collected by United States Customs and Border Protection through a
			 search of an electronic device, if such information is transmitted to
			 another Federal agency for subject matter assistance, translation, or
			 decryption, the Commissioner to notify the individual subject to such
			 search of such transmission.
								(3)Exceptions
								(A)In generalThe Commissioner may withhold the notifications required under paragraphs (1)(C) and (2) if the
			 Commissioner determines that such notifications would impair national
			 security, law enforcement, or other operational interests.
								(B)Terrorist watch lists
									(i)SearchesIf the individual subject to search of an electronic device pursuant to subparagraph (A) of
			 paragraph (1) is included on a Government-operated or
			 Government-maintained terrorist watch list, the notifications required
			 under paragraph (2) shall not apply.
									(ii)ComplaintsIf the complainant using the process established under subparagraph (C) of paragraph (1) is
			 included on a Government-operated or Government-maintained terrorist watch
			 list, the notification required under such subparagraph shall not apply.
									(4)Update and reviewThe Commissioner shall review and update every three years the standard operating procedures
			 required under this subsection.
							(5)AuditsThe Inspector General of the Department of Homeland Security shall develop and annually administer
			 an auditing mechanism to review whether searches of electronic devices at
			 or between United States ports of entry are being conducted in conformity
			 with the standard operating procedures required under subparagraph (A) of
			 paragraph (1). Such audits shall be submitted to the appropriate
			 congressional committees and shall include the following:
								(A)A description of the activities of officers and agents of United States Customs and Border
			 Protection with respect to such searches.
								(B)The number of such searches.
								(C)The number of instances in which information contained in such devices that were subjected to such
			 searches was retained, copied, shared, or entered in an electronic
			 database.
								(D)The number of such devices detained as the result of such searches.
								(E)The number of instances in which information collected from such device was subjected to such
			 searches was transmitted to a another Federal agency, including whether
			 such transmission resulted in a prosecution or conviction.
								(6)Requirements regarding other notificationsThe standard operating procedures established pursuant to subparagraph (B) of paragraph (1) shall
			 require—
								(A)in the case of an incident of the use of deadly force by United States Customs and Border
			 Protection personnel, the Commissioner to notify the appropriate
			 congressional committees; and
								(B)the Commissioner to provide to such committees a copy of the evaluation pursuant to subparagraph
			 (D) of such paragraph not later than 30 days after completion of such
			 evaluation.
								(6)Report on unmanned aerial systemsThe Commissioner shall submit to the appropriate congressional committees an annual report that
			 reviews whether the use of unmanned aerial systems are being conducted in
			 conformity with the standard operating procedures required under
			 subparagraph (E) of paragraph (1). Such reports—
								(A)shall be submitted with the President’s annual budget;
								(B)may be submitted in classified form if the Commissioner determines that such is appropriate, and
								(C)shall include—
									(i)a detailed description of how, where, and for how long data and images collected through the use of
			 unmanned aerial systems by United States Customs and Border Protection is
			 collected and stored; and
									(ii)a list of Federal, State, and local law enforcement agencies that submitted mission requests in the
			 previous year and the disposition of such requests.
									(l)Training
							(1)In generalThe Commissioner shall require all agents and officers of United States Customs and Border
			 Protection to participate in a specified amount of continuing education
			 (to be determined by the Commissioner) to maintain an understanding of
			 Federal legal rulings, court decisions, and departmental policies,
			 procedures, and guidelines.
							(2)Ensuring trainingNot later than 90 days after the date of the enactment of this section, the Commissioner shall
			 develop a database system that identifies for each United States Customs
			 and Border Protection officer or agent, by port of entry or station—
								(A)for each training course, the average time allocated during on-duty hours within which training
			 must be completed;
								(B)for each training course offered, the duration of training and the average amount of time an
			 officer must be absent from work to complete such training course; and
								(C)certification of each training course by a supervising officer that the officer is able to carry
			 out the function for which the training was provided, and if training has
			 been postponed, the basis for postponing such training.
								(3)Use of dataThe Commissioner shall use the information developed under paragraph (2) to—
								(A)develop training requirements for United States Customs and Border Protection officers to ensure
			 that such officers have sufficient training to conduct primary and
			 secondary inspections at Untied States ports of entry; and
								(B)measure progress toward achieving the training requirements referred to in subparagraph (A).
								(m)Short term detention standards
							(1)Access to food and waterThe Commissioner shall make every effort to ensure that adequate access to food and water is
			 provided to an individual apprehended and detained by a United States
			 Border Patrol agent between a United States port of entry as soon as
			 practicable following the time of such apprehension or during subsequent
			 short term detention.
							(2)Access to information on detainee rights at border patrol processing centers
								(A)In generalThe Commissioner shall ensure that an individual apprehended by a United States Border Patrol agent
			 is provided with information concerning such individual’s rights,
			 including the right to contact a representative of such individual’s
			 government for purposes of United States treaty obligations.
								(B)FormThe information referred to in subparagraph (A) may be provided either verbally or in writing, and
			 shall be posted in the detention holding cell in which such individual is
			 being held. The information shall be provided in a language understandable
			 to such individual.
								(3)Daytime repatriationWhen practicable, repatriations shall be limited to daylight hours and avoid locations that are
			 determined to have high indices of crime and violence.
							(4)Short term detention definedIn this subsection, the term short term detention means detention in a United States Border Patrol processing center for 72 hours or less, before
			 repatriation to a country of nationality or last habitual residence.
							(5)Report on procurement process and standardsNot later than 180 days after the date of the enactment of this section, the Comptroller General of
			 the United States shall submit to the appropriate congressional committees
			 a report on the procurement process and standards of entities with which
			 United States Customs and Border Protection has contracts for the
			 transportation and detention of individuals apprehended by agents or
			 officers of United States Customs and Border Protection. Such report
			 should also consider the operational efficiency of contracting the
			 transportation and detention of such individuals.
							(6)Report on inspections of short-term custody facilitiesThe Commissioner shall—
								(A)annually inspect all facilities utilized for short term detention; and
								(B)make publically available information collected pursuant to such inspections, including information
			 regarding the requirements under paragraphs (1) and (2) and, where
			 appropriate, issue recommendations to improve the conditions of such
			 facilities.
								(n)Wait times transparency
							(1)In generalThe Commissioner shall—
								(A)publish live wait times at the 20 United States airports that support the highest volume of
			 international travel (as determined by available Federal flight data);
								(B)make information about such wait times available to the public in real time through the United
			 States Customs and Border Protection Web site;
								(C)submit to the appropriate congressional committees quarterly reports that include compilations of
			 all such wait times and a ranking of such United States airports by wait
			 times; and
								(D)provide adequate staffing at the United States Customs and Border Protection information center to
			 ensure timely access for travelers attempting to submit comments or speak
			 with a representative about their entry experiences.
								(2)CalculationThe wait times referred to in paragraph (1)(A) shall be determined by calculating the time elapsed
			 between an individual’s entry into the United States Customs and Border
			 Protection inspection area and such individual’s clearance by a United
			 States Customs and Border Protection officer.
							(o)Other authorities
							(1)In generalThe Secretary may establish such other offices or Assistant Commissioners (or other similar
			 officers or officials) as the Secretary determines necessary to carry out
			 the missions, duties, functions, and authorities of United States Customs
			 and Border Protection.
							(2)NotificationIf the Secretary exercises the authority provided pursuant to paragraph (1), the Secretary shall
			 notify the appropriate congressional committees not later than 30 days
			 before exercising such authority.
							(p)Other Federal agenciesNothing in this section may be construed as affecting in any manner the existing authority of any
			 other Federal agency, including the Transportation Security Administration
			 with respect to the duties of United States Customs and Border Protection
			 described in subsection (c)..
			(b)Special rules
				(1)TreatmentSection 411 of the Homeland Security Act of 2002, as amended by subsection (a) of this section,
			 shall be treated as if included in such Act as of the date of the
			 enactment of such Act, and, in addition to the functions, missions,
			 duties, and authorities specified in such amended section 411, United
			 States Customs and Border Protection shall continue to perform and carry
			 out the functions, missions, duties, and authorities under section 411 of
			 such Act as in existence on the day before such date of enactment, and
			 section 415 of such Act.
				(2)Rules of construction
					(A)Rules and regulationsNotwithstanding paragraph (1), nothing in this Act may be construed as affecting in any manner any
			 rule or regulation issued or promulgated pursuant to any provision of law,
			 including section 411 of the Homeland Security Act of 2002 as in existence
			 on the day before the date of the enactment of this Act, and any such rule
			 or regulation shall continue to have full force and effect on and after
			 such date.
					(B)Other actionsNotwithstanding paragraph (1), nothing in this Act may be construed as affecting in any manner any
			 action, determination, policy, or decision pursuant to section 411 of the
			 Homeland Security Act of 2002 as in existence on the day before the date
			 of the enactment of this Act, and any such action, determination, policy,
			 or decision shall continue to have full force and effect on and after such
			 date.
					(c)Continuation in office
				(1)CommissionerThe individual serving as the Commissioner of Customs on the day before the date of the enactment
			 of this Act may serve as the Commissioner of United States Customs and
			 Border Protection on and after such date of enactment until a Commissioner
			 of United States Customs and Border Protection is appointed under section
			 411 of the Homeland Security Act of 2002, as amended by subsection (a) of
			 this section.
				(2)Other positionsThe individuals serving as Assistant Commissioners and other officers and officials under section
			 411 of the Homeland Security Act of 2002 on the day before the date of the
			 enactment of this Act may serve as the appropriate Assistant Commissioners
			 and other officers and officials under such section 411 as amended by
			 subsection (a) of this section unless the Commissioner of United States
			 Customs and Border Protection determines that another individual should
			 hold such position or positions.
				(d)Reference
				(1)Title 5Section 5314 of title 5, United States Code, is amended by striking Commissioner of Customs, Department of Homeland Security and inserting Commissioner of United States Customs and Border Protection, Department of Homeland Security.
				(2)Other referencesOn and after the date of the enactment of this Act, any reference in law or regulations to the Commissioner of Customs or the Commissioner of the Customs Service shall be deemed to be a reference to the Commissioner of United States Customs and Border
			 Protection.
				(e)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by striking the item relating to section 411 and inserting the following new item:
				
					
						Sec. 411. Establishment of United States Customs and Border Protection; Commissioner, Deputy
			 Commissioner, and operational offices..
			3.RepealsSections 416, 418, and 443 of the Homeland Security Act of 2002 (6 U.S.C. 216, 218, and 253), and the items relating to such sections in the table of contents in section 1(b)
			 of such Act, are repealed.
		4.Clerical and conforming amendments
			(a)In generalThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended—
				(1)in title I—
					(A)in section 102(f)(10) (6 U.S.C. 112(f)(10)), by striking the Directorate of Border and Transportation Security and inserting Commissioner of United States Customs and Border Protection; and
					(B)in section 103(a)(1) (6 U.S.C. 113(a)(1))—
						(i)in subparagraph (C), by striking An Under Secretary for Border and Transportation Security. and inserting A Commissioner of United States Customs and Border Protection.; and
						(ii)in subparagraph (G), by striking A Director of the Office of Counternarcotics Enforcement. and inserting A Director for United States Immigration and Customs Enforcement.; and
						(2)in title IV—
					(A)by striking the title heading and inserting Border, Maritime, and Transportation Security;
					(B)in subtitle A—
						(i)by striking the subtitle heading and inserting Border, Maritime, and Transportation Security Responsibilities and Functions; and
						(ii)in section 402 (6 U.S.C. 202)—
							(I)in the section heading, by striking Responsibilities and inserting Border, Maritime, and Transportation Responsibilities; and
							(II)by striking , acting through the Under Secretary for Border and Transportation Security,;
							(C)in subtitle B—
						(i)by striking the subtitle heading and inserting United States Customs and Border Protection;
						(ii)in section 412(b) (6 U.S.C. 212), by striking United States Customs Service each place it appears and inserting United States Customs and Border Protection;
						(iii)in section 413 (6 U.S.C. 213), by striking available to the United States Customs Service or;
						(iv)in section 414 (6 U.S.C. 214), by striking United States Customs Service and inserting United States Customs and Border Protection; and
						(v)in section 415 (6 U.S.C. 215)—
							(I)in paragraph (7), by inserting before the colon the following: , and of United States Customs and Border Protection on the day before the effective date of the
			 United States Customs and Border Protection Authorization Act; and
							(II)in paragraph (8), by inserting before the colon the following: , and of United States Customs and Border Protection on the day before the effective date of the
			 United States Customs and Border Protection Authorization Act;
							(D)in subtitle C—
						(i)by striking section 424 (6 U.S.C. 234) and inserting the following new section:
							
								424.Preservation of Transportation Security Administration as a distinct entityNotwithstanding any other provision of this Act, the Transportation Security Administration shall
			 be maintained as a distinct entity within the Department.; and
						(ii)in section 430 (6 U.S.C. 238)—
							(I)by amending subsection (a) to read as follows:
								
									(a)EstablishmentThere is established in the Department an Office for Domestic Preparedness.;
							(II)in subsection (b), by striking the second sentence; and
							(III)in subsection (c)(7), by striking Directorate and inserting Department; and
							(E)in subtitle D—
						(i)in section 441 (6 U.S.C. 251)—
							(I)by striking the section heading and inserting Transfer of functions; and
							(II)by striking Under Secretary for Border and Transportation Security and inserting Secretary; and
							(ii)by amending section 444 (6 U.S.C. 254) to read as follows:
							
								444.Employee disciplineNotwithstanding any other provision of law, the Secretary may impose disciplinary action on any
			 employee of United States Immigration and Customs Enforcement and United
			 States Customs and Border Protection who willfully deceives Congress or
			 agency leadership on any matter..
						(b)Conforming amendmentsSection 401 of the Homeland Security Act of 2002 (6 U.S.C. 201) is repealed.
			(c)Clerical amendmentsThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended—
				(1)by striking the item relating to title IV and inserting the following:
					
						
							Title IV—Border, Maritime, and Transportation Security;
				(2)by striking the item relating to subtitle A of title IV and inserting the following:
					
						
							Subtitle A—Border, Maritime, and Transportation Security Responsibilities and Functions;
				(3)by striking the item relating to section 401;
				(4)by striking the item relating to subtitle B of title IV and inserting the following:
					
						
							Subtitle B—United States Customs and Border Protection;
				(5)by striking the item relating to section 441 and inserting the following:
					
						
							Sec. 441. Transfer of functions.; 
				and
				(6)by striking the item relating to section 442 and inserting the following:
					
						
							Sec. 442. United States Immigration and Customs Enforcement..
				5.Reports and assessments
			(a)Report on contract management acquisition and procurement personnelNot later than 60 days after the date of the enactment of this Act and biennially thereafter, the
			 Commissioner of United States Customs and Border Protection shall submit
			 to the Committee on Homeland Security of the House of Representatives and
			 the Committee on Homeland Security and Governmental Affairs of the Senate
			 a report on—
				(1)the number of contract management acquisition and procurement personnel assigned to the Office of
			 Technology Innovation and Acquisition (or successor office) of United
			 States Customs and Border Protection, categorized by position;
				(2)the average aggregate value of the contracts each contract officer, contract specialist, and
			 contract officer representative employee is responsible for managing; and
				(3)the number of additional acquisition and procurement personnel, categorized by position, and
			 contract management specialists United States Customs and Border
			 Protection would need to ensure compliance with Federal acquisition
			 standards, departmental management directives, and United States Customs
			 and Border Protection contracting needs.
				(b)Report on migrant deathsNot later 180 days after the date of the enactment of this Act, the Commissioner of United States
			 Customs and Border Protection shall, to the extent practicable, make
			 publically available information that the United States Border Patrol has
			 collected on migrant deaths occurring along the United States-Mexico
			 border, including information on the following:
				(1)The number of documented migrant deaths.
				(2)The location where such migrant deaths occurred.
				(3)To the extent possible, the cause of death for each migrant.
				(4)The extent to which border technology, physical barriers, and enforcement programs have contributed
			 to such migrant deaths.
				(5)A description of United States Customs and Border Protection programs or plans to reduce the number
			 of migrant deaths along the border, including an assessment on the
			 effectiveness of water supply sites and rescue beacons.
				(c)Report on Business Transformation InitiativeNot later than 90 days after the date of the enactment of this Act, the Commissioner of United
			 States Customs and Border Protection shall submit to the Committee on
			 Homeland Security and the Committee on Ways and Means of the House of
			 Representatives and the Committee on Homeland Security and Governmental
			 Affairs and the Committee on Finance of the Senate a report on United
			 States Customs and Border Protection’s Business Transformation Initiative,
			 including locations where the Initiative is deployed, the types of
			 equipment utilized, a description of protocols and procedures, information
			 on wait times at such locations since deployment, and information
			 regarding the schedule for deployment at new locations.
			(d)Report on unaccompanied alien children apprehended at the borderNot later than 90 days after the date of the enactment of this Act and annually thereafter, the
			 Commissioner of United States Customs and Border Protection shall submit
			 to the Committee on Homeland Security of the House of Representatives and
			 the Committee on Homeland Security and Governmental Affairs of the Senate
			 a report on unaccompanied alien children apprehended at the borders of the
			 United States. Such report shall include the following:
				(1)Information on the number, nationality, age, and location of the apprehensions of such
			 unaccompanied alien children in the current fiscal year and for each of
			 the three prior fiscal years.
				(2)The average length of time an unaccompanied alien child is in the custody of United States Customs
			 and Border Protection before being transferred to the custody of another
			 Federal agency in the current fiscal year and for each of three prior
			 fiscal years.
				(3)A description of current and planned activities to discourage efforts to bring unaccompanied alien
			 children to the United States without authorization.
				(4)A description of training provided to officers and agents of United States Customs and Border
			 Protection regarding unaccompanied alien children, including the number of
			 such officers and agents who are so trained.
				(5)An assessment of the existing officers, agents, and resources of United States Customs and Border
			 Protection being utilized to address unaccompanied alien children.
				(6)An assessment of whether current facilities utilized by United States Customs and Border Protection
			 to house unaccompanied alien children are adequate to comply with all
			 applicable laws, regulations, and standards regarding housing, feeding,
			 and providing medical care for such children.
				(7)An identification and assessment of the factors causing unaccompanied alien children to migrate to
			 the United States, including an assessment of how perceptions of
			 enforcement policies and economic and social conditions, including
			 incidents of violence, in countries of origin or last habitual residence
			 may be attributed to a rise in attempted entries into the United States.
				(8)Information on United States Border Patrol resources spent to care for unaccompanied alien children
			 in the custody of the United States Border Patrol, including the number of
			 United States Border Patrol agents assigned to care for unaccompanied
			 alien children.
				(9)Future estimates of Department of Homeland Security resources needed to care for expected increases
			 in unaccompanied alien children.
				(10)An identification of any operational or policy challenges impacting the Department of Homeland
			 Security as a result of any expected increase in unaccompanied alien
			 children.
				(11)Information on any additional resources necessary to carry out United States Customs and Border
			 Protection’s responsibilities with respect to unaccompanied alien
			 children.
				(e)Port of entry infrastructure needs assessmentsNot later 180 days after the date of the enactment of this Act, the Commissioner of United States
			 Customs and Border Protection shall assess the physical infrastructure and
			 technology needs at the 20 busiest land ports of entry (as measured by
			 United States Customs and Border Protection) with a particular attention
			 to identify ways to—
				(1)improve travel and trade facilitation;
				(2)reduce wait times;
				(3)improve physical infrastructure and conditions for individuals accessing pedestrian ports of entry;
				(4)enter into long-term leases with nongovernmental and private sector entities;
				(5)enter into lease-purchase agreements with nongovernmental and private sector entities; and
				(6)achieve cost savings through leases described in paragraphs (4) and (5).
				(f)Unmanned aerial systems strategyNot later than 180 days after the date of the enactment of this Act, the Commissioner of United
			 States Customs and Border Protection shall submit to the Committee on
			 Homeland Security of the House of Representatives and the Committee on
			 Homeland Security and Governmental Affairs of the Senate a strategy for
			 its Unmanned Aerial Systems program. Such strategy shall include, at a
			 minimum, the following:
				(1)The mission and goals of such program.
				(2)The expected level of unmanned aerial systems operations.
				(3)The funding and anticipated stakeholder needs and resource requirements of such program.
				(g)Report on biometric exit data capability at airportsNot later than 90 days after the date of the enactment of this Act, the Commissioner of United
			 States Customs and Border Protection shall submit to the Committee on
			 Homeland Security of the House of Representatives and the Committee on
			 Homeland Security and Governmental Affairs of the Senate a report on the
			 efforts of United States Customs and Border Protection, in conjunction
			 with the Directorate Science and Technology of the Department of Homeland
			 Security, to evaluate technologies to provide a biometric exit capability
			 at airports. Such report shall include the technologies tested, the
			 results of such tests to date, plans for any future testing, and a
			 schedule of anticipated deployment of those or other technologies.
			(h)CBP officer trainingNot later than 90 days after the date of the enactment of this Act, the Commissioner of United
			 States Customs and Border Protection shall submit to the Committee on
			 Homeland Security of the House of Representatives and the Committee on
			 Homeland Security and Governmental Affairs of the Senate a report on the
			 current capacity of United States Customs and Border Protection to hire,
			 train, and deploy additional United States Customs and Border Protection
			 officers, including an assessment of any additional resources necessary to
			 hire, train, and deploy United States Customs and Border Protection
			 officers to meet staffing needs, as identified by the United States
			 Customs and Border Protection staffing model.
			(i)Report on the security of United States international bordersNot later than 180 days after the date of the enactment of this Act, the Commissioner of United
			 States Customs and Border Protection shall develop and implement specific
			 metrics for measuring the status of security of United States
			 international borders at and between ports of entry, including measuring
			 the effectiveness of current border security resource allocations
			 uniformly across all United States Customs and Border Protection sectors,
			 informed by input from individuals and relevant stakeholders who live and
			 work near such borders, and submit to the Committee on Homeland Security
			 of the House of Representatives and the Committee on Homeland Security and
			 Governmental Affairs of the Senate a report on such metrics and such
			 status.
			(j)Personal searchesNot later than 90 days after the date of the enactment of this Act, the Commissioner of United
			 States Customs and Border Protection shall submit to the Committee on
			 Homeland Security of the House of Representatives and the Committee on
			 Homeland Security and Governmental Affairs of the Senate a report on
			 supervisor-approved personal searches conducted in the previous year by
			 United States Customs and Border Protection personnel. Such report shall
			 include the number of personal searches conducted in each sector and field
			 office, the number of invasive personal searches conducted in each sector
			 and field office, whether personal searches were conducted by Office of
			 Field Operations or United States Border Patrol personnel, and how many
			 personal searches resulted in the discovery of contraband.
			6.International initiatives
			(a)North and Central American border security cooperation initiativeThe Secretary of Homeland Security, in coordination with the Secretary of State, shall engage with
			 the appropriate officials of the Government of Canada and the Government
			 of Mexico to assess the specific needs of the countries of Central America
			 to maintain the security of the international borders of such countries
			 and determine the support needed by such countries from the United States,
			 Canada, and Mexico, to meet such needs.
			(b)Caribbean cooperation initiativeThe Secretary of Homeland Security, in coordination with the Secretary of State, shall engage with
			 appropriate officials of the governments of the countries of the Caribbean
			 to establish a program to assess the specific needs of such countries to
			 address the unique challenges of maritime border security.
			(c)Mexico’s southern border security initiativeThe Secretary of Homeland Security, in coordination with the Secretary of State, shall engage with
			 appropriate officials of the Government of Mexico to assess the specific
			 needs to help secure Mexico’s southern border from undocumented aliens,
			 drugs, weapons and other contraband.
			(d)ReportingThe Secretary of Homeland Security shall submit to the Committee on Homeland Security and the
			 Committee on Foreign Affairs of the House of Representatives and the
			 Committee on Homeland Security and Governmental Affairs and the Committee
			 on Foreign Relations of the Senate a report on the assessment of needs
			 carried out under this section.
			7.Treatment of certain applications for port of entry statusThe Commissioner of United States Customs and Border Protection shall give priority consideration
			 to an application for port of entry status submitted by any commercial
			 airport if such airport served at least 100,000 deplaned international
			 passengers in the previous calendar year.
		8.Trusted traveler programsThe Secretary of Homeland Security may not enter into or renew an agreement with the government of
			 a foreign country for a trusted traveler program administered by United
			 States Customs and Border Protection unless the Secretary certifies in
			 writing that such government—
			(1)routinely submits to INTEPOL for inclusion in INTERPOL’s Stolen and Lost Travel Documents database
			 information about lost and stolen passports and travel documents of the
			 citizens and nationals of such country; or
			(2)makes available to the United States Government the information described in paragraph (1) through
			 another means of reporting.
			9.Sense of Congress regarding the Foreign Language Award Program
			(a)FindingsCongress finds the following:
				(1)Congress established the Foreign Language Award Program (FLAP) to incentivize employees at United
			 States ports of entry to utilize their foreign language skills on the job
			 by providing a financial incentive for the use of the foreign language for
			 at least ten percent of their duties after passage of competency tests.
			 FLAP incentivizes the use of more than two dozen languages and has been
			 instrumental in identifying and utilizing United States Customs and Border
			 Protection officers and agents who are proficient in a foreign language.
				(2)In 1993, Congress provided for dedicated funding for this program by stipulating that certain fees
			 collected by United States Customs and Border Protection to fund FLAP.
				(3)Through FLAP, foreign travelers are aided by having an officer at a port of entry who speaks their
			 language, and United States Customs and Border Protection benefits by
			 being able to focus its border security efforts in a more effective
			 manner.
				(b)Sense of CongressIt is the sense of Congress that FLAP incentivizes United States Customs and Border Protection
			 officers and agents to attain and maintain competency in a foreign
			 language, thereby improving the efficiency of operations for the
			 functioning of United States Customs and Border Protection’s security
			 mission, making the United States a more welcoming place when foreign
			 travelers find officers can communicate in their language, and helping to
			 expedite traveler processing to reduce wait times.
			10.Prohibition on new appropriationsNo additional funds are authorized to be appropriated to carry out this Act and the amendments made
			 by this Act, and this Act and such amendments shall be carried out using
			 amounts otherwise made available for such purposes.
		
	Passed the House of Representatives July 28, 2014.Karen L. Haas,Clerk
